Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mangano, Jr., J.), rendered January 9, 2006, convicting her of assault in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the Supreme Court erred in denying her request for a missing witness charge with respect to one of the complainants. The People established that the uncalled witness, who had left the country, was unavailable (see People v Gonzalez 68 NY2d 424 [1986]; People v Benjamin, 210 AD2d 418 [1994]; People v Ortega, 166 AD2d 728 [1990]). Santucci, J.P., Lifson, Covello and Dickerson, JJ., concur.